COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Rail Logix Dayton, LLC
Appellate case number:        01-22-00448-CV
Trial court case number:      2021-77903
Trial court:                  270th District Court of Harris County
      On June 16, 2022, relator, Rail Logix Dayton, LLC, filed a petition for writ of
mandamus challenging the trial court’s May 9, 2022 order denying relator’s motion to
dismiss pursuant to Texas Rule of Civil Procedure 91a.
        The Court requests a response to the petition for a writ of mandamus from real party
in interest, The HouReal Corporation. The response if any, is due no later than twenty
days from the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ____July 7, 2022_____